                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

SEAN DARNELL JEFFRIES,                      )
                                            )
                 Petitioner,                )
                                            )
                 v.                         )    1:19CV1187
                                            )    1:11CR127-1
UNITED STATES OF AMERICA,                   )
                                            )
                 Respondent.                )

                                    ORDER

     On   July   6,   2020,   the   United      States   Magistrate   Judge’s

Recommendation was filed and notice was served on the parties

pursuant to 28 U.S.C. ' 636.         Petitioner filed objections (Doc.

414) within the time limit prescribed by Section 636.

     The court has reviewed Petitioner’s objections de novo and

finds that they do not change the substance of the United States

Magistrate Judge’s Recommendation (Doc. 412), which is affirmed

and adopted.1

     IT IS THEREFORE ORDERED that Petitioner’s request for relief




1
  Petitioner’s objections are founded on a misunderstanding of what
occurred at his sentencing and the difference between changes to the
applicable statute and to the sentencing guidelines. Petitioner’s claim
that the court should have calculated a lower offense level for him
ignores the fact that the court – with his counsel’s agreement -
considered the changes to U.S.S.G. § 2D1.1 (the “minus 2” reduction)
from Amendment 782 at resentencing (instead of requiring Petitioner to
file a separate proceeding under 18 U.S.C. § 3582). (Doc. 370.) The
court determined that no further basis for reduction was warranted
because the court had already varied below the guideline range. To the
extent Petitioner argues that the First Step Act means that the threshold
of 280 grams is controlling, this is a misunderstanding of the guidelines
versus the statutory ranges.




      Case 1:11-cr-00127-TDS Document 415 Filed 08/21/20 Page 1 of 2
under the First Step Act is denied and this action is dismissed

sua sponte because the First Step Act § 404(c) limitation precludes

relief,   and   because   relief   would   be   denied   in   the   court’s

discretion even if § 404(c) did not preclude relief (taking into

account that the court has fully considered all of Petitioner’s

arguments and varied well below the guidelines), without prejudice

to Petitioner filing a § 2255 Motion on the proper forms if he

seeks to attack his sentence under that statute.




                                        /s/ Thomas D. Schroeder
                                        United States District Judge

August 21, 2020




                                    2




      Case 1:11-cr-00127-TDS Document 415 Filed 08/21/20 Page 2 of 2
